Case 2:20-cv-12278-BAF-RSW ECF No. 2-8, PagelD.49 Filed 08/21/20 Page 1 of 4

EXHIBIT 6

 

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-8, PagelD.50 Filed 08/21/20 Page 2 of 4

Marc M. Susselman, J.D., M-P.H.
43834 Brandywyne Rd.
Canton, MT 48187
(734) 416-5186
maresusselman@ gmail.com

July 24, 2020

Via First Class Mail

Jameel S. Williams, Esq.
700 Tower 51.
Ypsilanti, Michigan 48198-5724

Re: Ticket No. 20WDO0794
Dear Mr. Williams:

| am scheduled for a formal hearing regarding the above-captioned ticket on August 4,
9020. at 1:30 P.M., via Zoom. J understand that you are the attorney who has replaced Ms.
Carter as the attorney representing Superior Township. | am contesting the ticket and have
indicated to the court that I am requesting a jury trial. [am writing to you advance of the formal
hearing in order to ascertain whether we can resolve this matter and avoid what I regard as an
unnecessary waste of judicial resources and of our professional time.

| will give you a brief summary of the incident giving rise to the traflic ticket, which, of
course, will be from my perspective. On the evening of February 1, 2020, at about 5:30 P.M., I
was returning to my home in Canton after having met with a client in Ann Arbor. I was taking
my usual route between Ann Arbor and Canton, driving East on Ann Arbor Rd. It was snowing.
moderately, At some point | saw a patrol car parked across my right lane. Although the patrol
car had its flashers on, it was not blocking the west-bound lane. I drove up beside the patrol car
to inquire regarding what I was supposed to do. The left west-bound lane was entirely open —
there were no flares in the road; there were no traffic concs shutting off the west-bound lane:
there were no sawhorses shutting off the westbound lane; there was no oncoming traffic coming
towards me in the west bound land. I pulled up next to the patrol car and lowered my passenger
side window to speak to an officer to determine how | was to proceed. No officer was inside of
or near the police vehicle. So I proceeded to pass by the police vehicle. driving East in the west-
hound lance.

I had driven a short distance in the west-bound lane when [ saw a police officer minning
towards me, waving his arms. | immediately stopped. The police officer approached the vehicle
on the driver’s side. [ lowered my window. The police officer accused me of ignoring a police
barricade by passing by the police vehicle. I responded, civilly, that there was no barricade.
because the police vehicle was not blocking any part of the west-bound lane, and there were no
flares, cones or other objects blocking the west-bound lane. The officer then told me that he was

 

 

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-8, PagelD.51 Filed 08/21/20 Page 3 of 4

giving me a ticket for ignoring a police barricade. At this point | became incenses, accusing the
police officer of being negligent for not having properly blocked the west-bound lane with his
vehicle so that drivers would know not to continue driving East on Ann Arbor Rd. The officer
informed me that there was a fatal car accident ahead and that I was invading a “crime scene.” I
responded that T could not have known that there was an accident ahead, and particularly could
not know that there had been a fatality. Our exchange became heated. (There is a video of the
traffic stop which available for you to review.)

I want to make clear that at no point did I physically threaten the police officer (whose
name T learned after I received the ticket is Deputy King). | admittedly raised my voice, and did
vell at him, but nothing I did could legally be construed as resisting arrest or engaging in
disorderly conduct. 1 was rude to Deputy King, but being rude to a police officer cannot be the
basis for any civil or criminal charge. Such conduct is, as you know, protected by the
Amendment.

As indicated in the video, at some point | requested permission to exit my vehicle in
order to take pictures of the scene. Deputy King gave me permission to do so, and I took several
pictures of the scenc from a distance west of where the police vehicle was located. The
photographs clearly show that the police vehicle was blocking only the east-bound lane; that the
«vest-bound lane was completely open; and that there were no traffic cones, flares or barricades
of any sort blocking the west-bound lane.

The video, and photographs which I took ol the police vehicle and my vehicle, do not
support the ticket charge. Initially, I was cited for “Disobeyed Police Officer Directing Traffic
Clow.” The video does not support this charge. When I passed the police vehicle, there was no
police officer in the vehicle or nearby to give me directions, 1 in fact stopped by the police
vehicle and rolled my passenger side window down to ask a police officer what 1 was supposed
to do. No one was there. The video shows Deputy King running down the left lane waving his
hands for me to stop, which I did. [ did not disobey any command directing traffic flow: I in fact
obeyed the directive to stop.

The ticket citation has since been changed, claiming I am charged with “"Failed Yield.”
MLC.1.. 257.649. adopted by Superior Township Ordinance No. 186, states:

(1) The driver of a vehicle approaching an intersection shall yield the right of way
to a vehicle that has entered the intersection from a different highway.

(2) When 2 vehicles enter an intersection from different highways at
approximatcly the same time, the driver of the vehicle on the left shall yield the
right of way to the vehicle on the right.

(3) The right of way rules in subsections (1) and (2) are modified at through
highways and otherwise as provided in subsection (4) and in this chapter.

(4) The driver of a vehicle approaching an intersection that is controlled by a
traffic control signal shall do all of the following, if the signal facing the driver

exhibits no colored lights or colored lighted arrows ....
Pe

 

 

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-8, PagelD.52 Filed 08/21/20 Page 4 of 4

(6) The driver of a vehicle approaching a yield sign, in obedience to the sign,
shall slow down to a speed reasonable for the existing conditions and shall yield
the right of way to a vehicle in the intersection or approaching on another
highway so closely as to constitute an immediate hazard during the time the driver
would be moving across or within the intersection, ...

(8) Except when directed to proceed by a police officer, the driver of a vehicle
approaching a stop intersection indicated by a stop sign shall stop before
entering the crosswalk on the other side of the intersection .... .

None of the above specified conditions applied to the circumstances at the scene: no
other vehicle had entered the intersection from a different highway; there were no 2 vehicles
entering the intersection from different highways — the police vehicle was already in the right
lane and was stopped; there was no traffic control signal anywhere near the scene; there was no
yield sign anywhere near the scene; there was no stop sign anywhere near the scene. There were
absolutely no other moving vehicles in sight — 1 was the only moving vehicle at the scene, and I
immediately stopped when Deputy King signaled me to stop. ‘The facts do not support the
citation.

It is true that I lost my temper with Deputy King, and yelled at him. But I have not been
cited for that, nor could I be. The Supreme Court has held on several occasions that citizens have
a 1 Amendment right to raise their voices at police, even curse at them, which | certainly did not
do, as borne out by the video. See Houston v. Hill, 482 U.S. 451 (1987): Lewis v. City of New
Orleans, 415 U.S. 130 (1974); Gooding v. Wilson, 405 U.S. 518 (1972). At no time did |
physically threaten Deputy King. In fact, as the video shows, I asked permission to get out of my
vehicle in order to take photographs of the scene.

‘There is absolutely no factual or legal basis to proceed with this matter and I accordingly
urge you to dismiss the ticket and save us both any additional unnecessary expenditure of time. I
ean understand why Deputy King may have been overwrought by the occurrence of the fatal
accident which had occurred further East on Ann Arbor Rd., but I did nothing wrong and he had
no legal basis to issue me a ticket. Continuing to pursue this matter will constitute an abuse of
power — and I intend to fight it, even on appeal if necessary — though | will ask the court to
dismiss the ticket if you do not do so voluntarily.

If you decide not to dismiss the ticket, I am asking that you identify for me precisely what
Superior Township ordinance or Michigan statute I am being charged with having violated.

Yours truly,

pore dy, devaceloa

Mare M. Susselman
Attorney at Law

 
